Appeal from an order of the Supreme Court, Monroe County (Alex R. Renzi, A.J.), entered April 26, 2004 in a divorce action. The order, among other things, directed defendant to pay plaintiff the amount of $13,625.13 for support arrears and directed defendant to fulfill the life insurance obligations as set forth in the judgment of divorce.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by vacating the amount awarded in the first ordering paragraph and the amount of the judgment in the second ordering paragraph and as modified the order is affirmed without costs, and the matter *1110is remitted to Supreme Court, Monroe County, for further proceedings in accordance with the same memorandum as in Kelly v Kelly (19 AD3d 1104 [2005]). Present—Scudder, J.P, Kehoe, Smith, Pine and Hayes, JJ.